Citation Nr: 1409905	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as due to diabetes mellitus.  

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for a right shoulder disability, to include as due to a left shoulder disability.  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, July 2008, and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claimed benefits.

In January 2012, the above claimed issues were remanded along the issue of entitlement to service connection for diabetes mellitus (diabetes) for additional development.  Service connection for diabetes was granted in a September 2012 rating decision.  As this represents a full grant of the benefits sought, the issue of service connection for diabetes will not be considered herein.    

In October 2013, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The Board notes that, in addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) and a Virtual VA electronic claims file associated with the Veteran's claim.  All future adjudication of this claim must take evidence contained therein into consideration.  

The issue of entitlement to service connection for osteoporosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 2012 VA eye examination referenced a November 22, 2006, VA treatment record where glaucoma was first diagnosed and was shown to be advanced.  This record is not in the claims file, and the only VA treatment records from that year end with June 2006 records.

This raises the possibility that there are outstanding, relevant VA treatment records which must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

In addition, regarding the hypertension claim, the Board requested in its January 2012 remand that a VA examiner provide an etiology opinion in light of findings described in the remand from the National Academy of Sciences (NAS).  The opinion provided by a February 2012 VA examiner did not consider the NAS findings.  Moreover, an opinion is needed as to whether the Veteran's hypertension is proximately related to the now service-connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including but not limited to the November 2006 VA eye treatment records referenced above, and associate them with the paper or virtual file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA hypertension examination with a qualified physician to determine whether current hypertension disability is related to service or service-connected diabetes.  

The claims folder, including this remand and any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hypertension disability had onset in service or is otherwise related to a disease or injury in service, including the presumed herbicide exposure.  The examiner is specifically requested to consider the NAS findings discussed in the January 2012 Board remand.  

Then, to the extent possible, the examiner should opine whether it is at least as likely as not that the Veteran's hypertension disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes mellitus.  If the examiner states hypertension is aggravated by diabetes, although not directly caused by diabetes, the examiner should indicate the degree of additional impairment caused by diabetes beyond the natural progress of the hypertension disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



